Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on December 21, 2021 is acknowledged.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “confgured for/to” in claims 6 and 19. See the below claim analysis in the context of the addressed claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider; Gerhard et al. (US 6261408 B1). Schneider teaches a pump liner (601; Figure 7,8) for a process chamber (600; Figure 7,8), the pump liner (601; Figure 7,8) comprising: a first ring-shaped body (620; Figure 8-Applicant’s 410; Figure 6) having an inner peripheral edge, an outer peripheral edge, a top surface, a bottom surface, and a first plurality of openings (622; Figure 8)  by claim 1
Schneider further teaches:
The pump liner (601; Figure 7,8) of claim 1, wherein the second ring-shaped body (610; Figure 8-Applicant’s 420; Figure 6) further comprises a slot-shaped alignment opening (614; Figure 8-Applicant’s 460; Figure 13) extending along a portion of the ring shaped body adjacent one of the outer peripheral edge and the inner peripheral edge, the slot-shaped alignment opening (614; Figure 8-Applicant’s 460; Figure 13) extends through the second ring-shaped body (610; Figure 8-Applicant’s 420; Figure 6) from the top surface to the bottom surface, as claimed by claim 5
The pump liner (601; Figure 7,8) of claim 5, further comprising an adjustment fastener (702; Figure 8; Applicant’s 462; Figure 13) configured to fix the second ring-shaped body 
A processing chamber (600; Figure 7,8) comprising: a gas distribution assembly (102; Figure 7); a substrate support (126; Figure 7) having a support surface facing the gas distribution assembly (102; Figure 7); and the pump liner (601; Figure 7,8) of claim 1, as claimed by claim 17


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider; Gerhard et al. (US 6261408 B1) in view of Ishihara, Hiroyuki et al. (US 20050167052 A1). Schneider is discussed above. Schneider does not teach:
The pump liner (601; Figure 7,8) of claim 6, further comprising at least one calibration mark on one or more of the first body and the second body, the at least one calibration mark indicative of a degree of overlap of the first plurality of openings (622; Figure 8) and the second plurality of openings (612; Figure 8), as claimed by claim 7
The pump liner (601; Figure 7,8) of claim 1, wherein one of the first plurality of openings (622; Figure 8) or the second plurality of openings (612; Figure 8) comprises substantially only circular openings and the other of the first plurality of openings (622; Figure 8) or the second plurality of openings (612; Figure 8) comprises a combination of circular openings and elongate slot-shaped openings, as claimed by claim 8
The pump liner (601; Figure 7,8) of claim 1, wherein the first plurality of openings (622; Figure 8) are circular with a first radi(R) and the second plurality of openings (612; Figure 8) are circular with a second radi(r), as claimed by claim 9
The pump liner (601; Figure 7,8) of claim 9, wherein the first radi(R) is the same as the second radi(r), as claimed by claim 10
The pump liner (601; Figure 7,8) of claim 9, wherein the first radi(R) is different than the second radi(r), as claimed by claim 11
The pump liner (601; Figure 7,8) of claim 11, wherein the first radi(R) is in the range of about 0.05 inches to about 0.1 inches, as claimed by claim 12
The pump liner (601; Figure 7,8) of claim 12, wherein the second radi(r) is in the range of about 0.025 inches to about 0.075 inches, as claimed by claim 13
The pump liner (601; Figure 7,8) of claim 13, wherein the first plurality of openings (622; Figure 8) comprises in the range of about 50 to about 500 holes, as claimed by claim 14
The pump liner (601; Figure 7,8) of claim 14, wherein the second plurality of openings (612; Figure 8) comprises in the range of about 50 to about 500 holes, as claimed by claim 15
The pump liner (601; Figure 7,8) of claim 15, wherein the area of conductance is in the range of about 0.8 in.sup.2 to about 2.5 in.sup.2, as claimed by claim 16
Ishihara also teaches a wafer processing systemn (Figure 10) pumping liner (140-142; Figures 10-11) including conduit sizes, numbers, and configurations (Figure 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Schneider to optimize Schneider’s conduit sizes, numbers, and configurations as taught by Ishihara.
Motivation for Schneider to optimize Schneider’s conduit sizes, numbers, and configurations as taught by Ishihara is for improving “exhaust efficiency” as taught by Ishihara ([0078],…).


Allowable Subject Matter
Claims 2-4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ishihara, as the closest prior art, does not teach or suggest:
The pump liner (601; Figure 7,8) of claim 1, wherein the first ring-shaped body (620; Figure 8-Applicant’s 410; Figure 6) comprises an annular groove
The pump liner (601; Figure 7,8) of claim 2, wherein the first plurality of openings (622; Figure 8) are positioned within the annular groove, as claimed by claim 3
The pump liner (601; Figure 7,8) of claim 3, wherein the annular groove of the first ring-shaped body (620; Figure 8-Applicant’s 410; Figure 6) is sized to hold the second ring-shaped body (610; Figure 8-Applicant’s 420; Figure 6) so that the first plurality of openings (622; Figure 8) and the second plurality of openings (612; Figure 8) are aligned, as claimed by claim 4
The processing chamber (600; Figure 7,8) claim 17, wherein the first ring-shaped body (620; Figure 8-Applicant’s 410; Figure 6) comprises an annular groove in one of the top surface or the bottom surface, the first plurality of openings (622; Figure 8) are positioned within the annular groove of the first ring-shaped body (620; Figure 8-Applicant’s 410; Figure 6) which is sized to hold the second ring-shaped body (610; Figure 8-Applicant’s 420; Figure 6) so that the first plurality of openings (622; Figure 8) and the second plurality of openings (612; Figure 8) are aligned, as claimed by claim 18
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Ishihara, as the closest prior art, does not teach or suggest the claimed anular groove as discussed above. See the Examiner’s above 112(f) claim analysis for claim 19 “configured to” claim requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below references illustrate common pumping baffles.
US 20150187545 A1
US 20120000886 A1
US 20100206231 A1
US 20090218043 A1

US 20080035605 A1
US 20070266945 A1
US 20050224179 A1
US 20050167052 A1
US 20040129218 A1
US 20020038791 A1
US 10287687 B2
US 9779918 B2
US 9269564 B2
US 8790489 B2
US 8771417 B2
US 8747610 B2
US 8597462 B2
US 8152925 B2
US 8075728 B2
US 7416677 B2
US 7109660 B2
US 6963043 B2
US 6733620 B1
US 6531069 B1
US 6511577 B1
US 6264788 B1

US 5891350 A
US 5605637 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716